Citation Nr: 1635073	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II with nephropathy and hypertension, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, in excess of 10 percent from January 2010 and 20 percent from December 2013.

3.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, in excess of 10 percent from January 2010 and 20 percent from December 2013.

4.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity, in excess of 10 percent.

5.  Entitlement to an increased rating for peripheral neuropathy, left upper extremity, in excess of 10 percent.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record contains documents in Spanish which are requested to be translated into English.  These letters include a letter from the Director Ejecutivo received June 2014 and certificates from Head Start received January 2015.

Further, the Veteran indicated by June 2014 application for TDIU that he receives treatment at the San Juan, Puerto Rico VAMC for his neuropathy, daily.  However, the record includes documents up until November 2013 only.  On remand, all outstanding treatment records from the San Juan VAMC should be associated with the claims file.

Finally, the Board requires additional VA examiner's opinions.  The Veteran appeared for a VA examination as to his peripheral nerves in April 2010.  While the examiner referred to peripheral neuropathy, he did not specify which nerve was impacted.  A treatment record dated May 2010 from the San Juan VAMC contains a motor nerve conduction study which contains more detailed information about the nerves and their impairment.  The Board requests an examiner's opinion to outline, to the extent possible, which nerves were impacted and to which degree in April/May 2010, by the information of record available.

A medical treatment record, undated, reflects hypertension readings as systolic at 160 and diastolic at 100.  This reflects a worsening from the May 2011 hypertension examination.  The December 2013 VA examination as to diabetes contained a kidney examination, but did not address hypertension, although hypertension has been established as the consequence of diabetes in this case, and is contemplated as noncompensable under the rating for diabetes.  The Board finds a remand required for a new VA examination as to diabetes which addresses hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain English language translation of all documents in the record which are in Spanish, including, a letter from the Director Ejecutivo received June 2014 and certificates from Head Start received January 2015.  

These English translations should be associated with the Spanish originals so that the Board can determine that all necessary translations have been obtained. 

2.  Obtain all outstanding treatment records from the VAMC in San Juan, Puerto Rico from January 2010 to present and associate them with the claims file.

3. After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his diabetes with hypertension and nephropathy condition.  Any indicated diagnostic tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.   

The examiner is requested to delineate all symptomatology (with specific consideration of hypertension) associated with, and the current severity of, diabetes.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Send the Veteran's claims file to an appropriate VA examiner with expertise in nerves, for an opinion as to the following inquiry:

The Veteran appeared for a VA examination as to his peripheral nerves in April 2010.  While the examiner referred to peripheral neuropathy, he did not specify which nerve was impacted.  A treatment record dated May 2010 from the San Juan VAMC contains a motor nerve conduction study which contains more detailed information about the nerves and their impairment.  The Board requests an examiner's opinion as to outlining, to the extent possible, which nerves were impacted and to which degree in April/May 2010, by the information of record available.

The examiner is asked to discuss, to the extent possible, whether the nerves impacted were of the upper radicular group, middle radicular group, lower radicular group, or all radicular groups; and/or the radial nerve, median nerve, ulnar nerve, sciatic nerve, or another nerve.  The examiner is asked to specify which extremity was affected, whether there was complete or incomplete paralysis, and whether the impact was severe, moderate, or mild.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's increased rating claim for diabetes and peripheral neuropathy disabilities.  If the claim remains denied, the Veteran and his representative should be issued an SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




